DETAILED ACTION
Amended claims 1 and 4-16 of U.S. Application No. 17/118,340 filed on 08/01/2022 are presented for examination. 

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device comprising: a first substrate; a second substrate facing the first substrate; a liquid crystal layer provided between the first substrate and the second substrate; and a plurality of pixels that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region for performing display in a reflective mode, the first substrate includes a pixel electrode provided in each of the plurality of pixels and a reflection layer positioned opposite to the liquid crystal layer with respect to the pixel electrode, the reflection layer has a first region positioned in each of the plurality of pixels and a second region positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for any two pixels adjacent to each other in a row direction among the plurality of pixels, for any two pixels adjacent to each other in a column direction among the plurality of pixels, or for all the plurality of pixels, and the liquid crystal display device does not have a black matrix between any two pixels adjacent to each other among the plurality of pixels. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Ono (U.S. PGPub No 2017/0285386) teaches a liquid crystal display device (Fig 1, LCD) comprising: a first substrate (Fig 4, SUB1); a second substrate (SUB2) facing the first substrate; a liquid crystal layer (LC) provided between the first substrate and the second substrate; and a plurality of pixels (Figs 2 and 3, PIX) that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region (Figs 3 and 4, the region where the reflective electrode REFM is located) for performing display in a reflective mode, the first substrate includes a pixel electrode (Fig 4, PIT) provided in each of the plurality of pixels (Fig 3, PIT) and a reflection layer (Fig 4, REFM) positioned opposite to the liquid crystal layer (LC) with respect to the pixel electrode (PIT), the reflection layer has a first region (Fig 4, the region that overlaps the pixel electrodes) positioned in each of the plurality of pixels and a second region (the region that does not overlap the pixel electrodes (the space between adjacent pixel electrodes)) positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for all the plurality of pixels (para 0042 lines 1-8; para 0043 lines 14-19 and lines 21-25).
However, Ono, does not teach or suggest, the specific limitations of “the liquid crystal display device does not have a black matrix between any two pixels adjacent to each other among the plurality of pixels” nor would it have been obvious to do so in combination. 
Claims 10-13 and 15-16 are also allowable for depending on claim 1.

Claim 4 recites a liquid crystal display device comprising: a first substrate: a second substrate facing the first substrate; a liquid crystal layer provided between the first substrate and the second substrate; and a plurality of pixels that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region for performing display in a reflective mode, the first substrate includes a pixel electrode provided in each of the plurality of pixels and a reflection layer positioned opposite to the liquid crystal layer with respect to the pixel electrode, the reflection layer has a first region positioned in each of the plurality of pixels and a second region positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for any two pixels adjacent to each other in a row direction among the plurality of pixels, for any two pixels adjacent to each other in a column direction among the plurality of pixels, or for all the plurality of pixels, wherein the first substrate further includes a transparent insulating layer provided so as to cover the reflection layer, and the pixel electrode is formed from a transparent conductive material and arranged on the transparent insulating layer, wherein each of the plurality of pixels further has a transmission region for performing display in a transmissive mode, and a portion of the pixel electrode is positioned in the transmission region. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 4, Ono (U.S. PGPub No 2017/0285386) teaches a liquid crystal display device (Fig 1, LCD) comprising: a first substrate (Fig 4, SUB1); a second substrate (SUB2) facing the first substrate; a liquid crystal layer (LC) provided between the first substrate and the second substrate; and a plurality of pixels (Figs 2 and 3, PIX) that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region (Figs 3 and 4, the region where the reflective electrode REFM is located) for performing display in a reflective mode, the first substrate includes a pixel electrode (Fig 4, PIT) provided in each of the plurality of pixels (Fig 3, PIT) and a reflection layer (Fig 4, REFM) positioned opposite to the liquid crystal layer (LC) with respect to the pixel electrode (PIT), the reflection layer has a first region (Fig 4, the region that overlaps the pixel electrodes) positioned in each of the plurality of pixels and a second region (the region that does not overlap the pixel electrodes (the space between adjacent pixel electrodes)) positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for all the plurality of pixels (para 0042 lines 1-8; para 0043 lines 14-19 and lines 21-25), wherein the first substrate (Fig 4, SUB1) further includes a transparent insulating layer (PAS2) provided so as to cover the reflection layer (REFM), and the pixel electrode (PIT) is formed from a transparent conductive material (para 0043 lines 10-12) and arranged on the transparent insulating layer.
However, Ono, does not teach or suggest, the specific limitations of “wherein each of the plurality of pixels further has a transmission region for performing display in a transmissive mode, and a portion of the pixel electrode is positioned in the transmission region” nor would it have been obvious to do so in combination. 
Claims 5-9 are also allowable for depending on claim 4.

Claim 14 recites a liquid crystal display device comprising: a first substrate: a second substrate facing the first substrate; a liquid crystal layer provided between the first substrate and the second substrate; and a plurality of pixels that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region for performing display in a reflective mode, the first substrate includes a pixel electrode provided in each of the plurality of pixels and a reflection layer positioned opposite to the liquid crystal layer with respect to the pixel electrode, the reflection layer has a first region positioned in each of the plurality of pixels and a second region positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for any two pixels adjacent to each other in a row direction among the plurality of pixels, for any two pixels adjacent to each other in a column direction among the plurality of pixels, or for all the plurality of pixels, wherein the first region and the second region of the reflection layer each have an uneven surface structure. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 14, Ono (U.S. PGPub No 2017/0285386) teaches a liquid crystal display device (Fig 1, LCD) comprising: a first substrate (Fig 4, SUB1); a second substrate (SUB2) facing the first substrate; a liquid crystal layer (LC) provided between the first substrate and the second substrate; and a plurality of pixels (Figs 2 and 3, PIX) that are arrayed in a matrix including a plurality of rows and a plurality of columns, wherein each of the plurality of pixels has a reflection region (Figs 3 and 4, the region where the reflective electrode REFM is located) for performing display in a reflective mode, the first substrate includes a pixel electrode (Fig 4, PIT) provided in each of the plurality of pixels (Fig 3, PIT) and a reflection layer (Fig 4, REFM) positioned opposite to the liquid crystal layer (LC) with respect to the pixel electrode (PIT), the reflection layer has a first region (Fig 4, the region that overlaps the pixel electrodes) positioned in each of the plurality of pixels and a second region (the region that does not overlap the pixel electrodes (the space between adjacent pixel electrodes)) positioned between any two pixels adjacent to each other among the plurality of pixels, and voltages of an identical polarity are applied to the liquid crystal layer for all the plurality of pixels (para 0042 lines 1-8; para 0043 lines 14-19 and lines 21-25).
Hayama (U.S. PGPub No. 2012/0224132) teaches a reflection layer (Fig 5, 32) having an uneven surface structure. 
However, neither Ono, nor Hayama, teach or suggest, the specific limitations of “wherein the first region and the second region of the reflection layer each have an uneven surface structure” nor would it have been obvious to do so in combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/26/2022